UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report: July 9, 2015 Real Industry, Inc. Delaware 001-08007 46-3783818 (State or other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 15301 Ventura Boulevard, Suite 400 Sherman Oaks, California 91403 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code: (805) 435-1255 (Former name or former address if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item1.02 Termination of a Material Definitive Agreement. On July 9, 2015, Real Industry, Inc. (the “Company”) delivered written notice to Cantor Fitzgerald & Co. (the “Agent”) that it was terminating its Controlled Equity OfferingSM Sales Agreement, dated June 25, 2015, (the “Sales Agreement”), pursuant to Section 12(b) of the Sales Agreement, effective on July 19, 2015. Under this “at-the-market” equity offering facility (the “ATM Facility”) under the Sales Agreement, the Company sold 709,900 shares, representing gross proceeds of approximately $8.2 million to the Company prior to termination. With the provision of such notice, the ATM Facility is no longer available for use.
